Citation Nr: 0415799	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from August 1940 to 
December 1941.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decision of the RO issued in November 2002.  


FINDINGS OF FACT

1.  The veteran is service-connected at zero percent for 
residuals of a simple, lower third, left humeral fracture.  

2.  The veteran is deaf in both ears; he is 100 percent 
service-connected for this disorder, and carries a permanent 
and total rating.  

3.  The veteran is not receiving compensation under chapter 
11 for permanent and total disability for loss (or loss of 
use) of either lower extremity, or blindness in both eyes 
(having only light perception).  

4.  The veteran is not in receipt of compensation under 
chapter 11 for permanent and total disability due to 
blindness in both eyes, with visual acuity of 5/200 or less, 
or for the anatomical loss (or loss of use of) both hands.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107(b) (West 2002); 38 C.F.R. § 3.809 (2003).

2.  The criteria for assistance in acquiring necessary home 
adaptations have not been met.  38 U.S.C.A. §§ 2101(b), 
5107(b) (West 2002); 38 C.F.R. § 3.809a (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's application for specially adapted housing or a 
special home adaptation grant, VA Form 21-4555, was received 
in August 2002.

Congress entitled certain veterans, who have specific 
permanent and total service-connected disabilities, to a VA 
grant for the purpose of constructing an adapted dwelling, or 
modifying existing housing, to meet the veteran's special 
needs.  Congress provided that the goal of VA's Specially 
Adapted Housing (SAH) Program would be to provide a barrier-
free living environment which could afford a qualifying 
veteran a level of independent living, in his home, or the 
home of a relative, which he may not normally enjoy because 
of his particular service-connected disability.  However, 
there are very specific requirements that must be met in 
order to qualify for this program under current VA law.  See 
38 U.S.C.A. § 2101 (West 2002); see also P.L. 108-183, Title 
IV, § 401, 117 Stat. 2664. Dec. 16, 2003 (adding current 
service member eligibility, if otherwise qualified).  

That is, in order to be eligible for a specially adapted 
housing grant, under 38 U.S.C.A. § 2101(a), a veteran must be 
entitled to compensation (under chapter 11) for permanent and 
total service-connected disability due to:  (1) loss (or loss 
of use) of both lower extremities, so as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) a combination of (A) blindness in both 
eyes, having only light perception, plus (B) loss (or loss of 
use) of one lower extremity; or (3) loss (or loss of use of) 
one lower extremity together with (A) residuals of organic 
disease or injury, or (B) the loss (or loss of use) of one 
upper extremity, which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); see also 38 C.F.R. § 3.809.  

Veterans who do not meet the qualifications under 38 U.S.C.A. 
§ 2101(a) above, but who also are entitled to compensation 
(under chapter 11) for a permanent and total service-
connected disability which includes (A) blindness in both 
eyes with 5/200 visual acuity or less; or (B) includes the 
anatomical loss or loss of use of both hands, may be entitled 
to such adaptations to their residence as determined by VA to 
be reasonably necessary because of such disability, or 
entitled to assistance in acquiring a residence already 
adapted with special features determined by VA to be 
reasonably necessary, because of such disability.  
38 U.S.C.A. § 2101(b)(1); see also 38 C.F.R. § 3.809(a).  

Although the Veterans Benefit Act of 2003 amended 38 U.S.C.A. 
§ 2101 to include active service members within the scope of 
potential applicants, if they otherwise met the initial 
criteria in section (a) or (b) above, that amendment has no 
bearing on the instant matter the Board must address, because 
the veteran is not an active service member.  See P.L. 108-
183, Title IV, § 401, 117 Stat. 2664. Dec. 16, 2003.  Thus, 
no further action is necessary on this question.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, it is averred that the benefit of the doubt 
should be afforded to the veteran, as he has made a 
reasonable request for VA to provide him a device of flashing 
lights to replace the sounds of the telephone, doorbell, TTY 
machine, and smoke alarms, as he is totally deaf.  

The veteran is currently in receipt of a total and permanent 
disability rating for his bilateral hearing loss.  The 100 
percent rating was effective from December 18, 1987.  He also 
carries a zero percent rating for residuals from a left 
humerous fracture, under Diagnostic Code 5299-5202.  

The veteran and his representative argue that as the veteran 
is deaf, he cannot hear the doorbell, and misses medication 
deliveries as a result; he cannot hear the phone, and must 
use the TTY machine to make medical appointments, but has 
difficulty ambulating to the room where the TTY machine is 
located; and as he cannot hear the smoke detector, the 
requested flashing light device adaptation is required for 
the veteran to live safely and independently.  In this 
regard, it is also argued that this request is akin to the 
provision allowing for smoke detectors for a qualifying blind 
veteran.  

While the Board is sympathetic to the veteran's contentions, 
and finds him credible, unfortunately, the veteran does not 
meet any of the criteria listed at 38 U.S.C.A. § 2101 and 38 
C.F.R. §§ 3.809, 3.809a, for either specially adapted housing 
or special home adaptation grants.  That is, he does not have 
any service-connected disability of the lower extremities, he 
is not blind, and he does not have loss of use (or loss of) 
both hands, due to service-connected disability, nor does he 
claim to have such.  Because the veteran does not meet any of 
the specified criteria, his claims must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As indicated above, the Board does note the argument in the 
March 2003 VA Form 646 that the veteran is in need of 
"flashing lights to replace the sounds of the . . . smoke 
alarms [which are] needed because of his service-connected 
disability.  These simple devices will assist the veteran to 
live independently and safely without having to rely on 
another individual."  Although it is argued that extra-
schedular consideration is warranted under 38 C.F.R. § 3.321, 
the Board finds that 38 C.F.R. § 3.321 is not applicable to 
this case.  

Section 3.321(b)(1) provides that in the exceptional case 
"where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra- schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."

In this case, the question is not the level of disability 
caused by his service-connected conditions; rather, it is the 
lack of service connection for the requisite disabilities.  
While 38 C.F.R. § 3.321 could be utilized to raise his 
service-connected left arm evaluation, it cannot be used to 
establish service connection, which is what would be 
necessary to establish entitlement in this case.  Simply put, 
section 3.321 cannot be used to establish service connection 
for blindness, or loss or loss of use of both legs or both 
hands.  Thus, 38 C.F.R. § 3.321 is not for application in 
this case.

Additionally, although it has been requested that all 
reasonable doubt be resolved in the veteran's favor, in this 
case, there is no such doubt.  See 38 U.S.C.A. § 5107(b), 
38 C.F.R. §§  3.102, 4.3.

Finally, with respect to VA's duties to notify and assist the 
veteran in this case, the Board determines that the VCAA is 
inapplicable to the facts of the instant case.  This is 
because the veteran has failed to state a claim upon which 
relief can be granted.  He has no qualifying service-
connected disabilities.  

That is, the law, as enacted by Congress, precludes his claim 
by definition.  See Dela Cruz v. Principi, 15 Vet.App. 143 
(2001) (VCAA does not affect questions limited to statutory 
interpretation); see also Mason v. Principi, 16 Vet.App. 129 
(2002) (veteran did not serve on active duty during period of 
war and was therefore not eligible for pension benefits; 
because law and not evidence is dispositive, VCAA not 
applicable).  


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



